Case 5:20-cr-50010-TLB Document1 Filed 01/15/20 Page 1 of 6 PagelD #: 1

US DISTRICT COURT
WESTERN DIST ARKANSAS
FILED
IN THE UNITED STATES DISTRICT COURT JAN 15 2020
WESTERN DISTRICT OF ARKANSAS poUG
FAYETTEVILLE DIVISION By LAS F. YOUNG, Clerk

Deputy Clerk

UNITED STATES OF AMERICA

)
)

SUNNY LEIGH HASSELL 18 U.S.C. § 1343
INDICTMENT
The Grand Jury charges:
INTRODUCTION
1. At all times relevant to this Indictment:

a. TRICARE was a program run by the Department of Defense that provided
health care benefits for military personnel, retirees, and their families. TRICARE provided
coverage for prescription drugs, including certain compounded drugs, provided they were
medically necessary and validly prescribed by a licensed medical professional. Persons covered
by TRICARE were commonly referred to as “TRICARE beneficiaries.”

b. The compounding of prescription drugs was a practice in which a licensed
pharmacist combined, mixed, or altered ingredients of a drug in response to a prescription to create
medication tailored to the needs of the individual patient. Pharmacies engaged in this practice were
referred to as “compounding pharmacies.”

C. Pharmacy 1 was a compounding pharmacy in Mississippi. Upon receipt of

prescriptions, Pharmacy 1 shipped its compounded medications direct to patients.
Case 5:20-cr-50010-TLB Document1 Filed 01/15/20 Page 2 of 6 PagelD #: 2

d. Brad Duke was a medical sales representative in Little Rock, Arkansas, who
did business as Medsurg, Inc., which marketed, among other things, Pharmacy 1’s compounded
drugs. Medsurg, Inc. received 35 percent of sales generated for Pharmacy 1.

€. The Defendant, SUNNY LEIGH HASSELL (formerly SUNNY LEIGH
CROSS), worked as a sales representative for Medsurg, Inc., and worked and resided in the
Western District of Arkansas, Fayetteville Division.

f. Doctor 1 was a physician licensed to practice in Arkansas, with an office in
Fayetteville, Arkansas, which is in the Western District of Arkansas, Fayetteville Division.

g. Doctor 2 was a physician licensed to practice in Arkansas, with an office in
Fayetteville, Arkansas, which is in the Western District of Arkansas, Fayetteville Division.

h. Doctor 3 was a physician licensed to practice in Arkansas, with an office in
Fayetteville, Arkansas, which is in the Western District of Arkansas, Fayetteville Division.

SCHEME TO DEFRAUD
2. Beginning at a time unknown but at least as early as on or about September 26,
2014, and continuing until on or about January 22, 2016, the Defendant, SUNNY LEIGH
HASSELL, knowingly and intentionally devised and intended to devise a scheme and artifice to
defraud TRICARE, and to obtain money and property by means of material false and fraudulent
pretenses, representations and promises.
MANNER AND MEANS
3. In furtherance of the scheme to defraud, SUNNY LEIGH HASSELL solicited R.B.

to receive compounded drugs, and solicited and obtained the TRICARE beneficiary information
for R.B., advising R.B. that the compounded drugs were at no cost to TRICARE beneficiaries

when, in truth and in fact, there were co-pays for which R.B. was responsible.
Case 5:20-cr-50010-TLB Document1 Filed 01/15/20 Page 3 of 6 PagelD #: 3

4. In furtherance of the scheme to defraud, SUNNY LEIGH HASSELL faxed a
prescription for compounded drugs for R.B., which purported to have been authorized by Doctor
1, from Doctor 3’s office to Pharmacy 1, knowing Doctor 1, with whom she had a personal
relationship, had never seen or evaluated R.B. in order to make a determination whether the
prescription was medically necessary.

5. In furtherance of the scheme to defraud, SUNNY LEIGH HASSELL and others at
her direction solicited A.S., C.G., G.H., T.H., J.D., P.F., 8.S., E.L., J.P., and M.R., all TRICARE
beneficiaries, to receive compounded prescription drugs produced by Pharmacy 1, advising the
TRICARE beneficiaries that it was at no cost to them, when, in truth and in fact, there were co-
pays for which the TRICARE beneficiaries were responsible.

6. In furtherance of the scheme to defraud, SUNNY LEIGH HASSELL took the
TRICARE beneficiary information from the solicited TRICARE beneficiaries and filled out a fill-
in-the-blank prescription for various compounded drugs to include pain creams, scar creams and
supplements.

7. In furtherance of the scheme to defraud, SUNNY LEIGH HASSELL took some of
the filled out prescriptions and had them signed by Doctor 2, with whom she had a personal
relationship, and who she knew had not seen or evaluated the TRICARE beneficiaries in order to
make a determination as to whether the prescriptions were medically necessary.

8. In furtherance of the scheme to defraud, SUNNY LEIGH HASSEL caused the
fraudulent prescriptions signed by Doctor 2 to be faxed from a fax machine located at Doctor 2’s
office, which was located in the Western District of Arkansas, Fayetteville Division, to Pharmacy
1, which was located in Mississippi, each fax constituting a wire communication in interstate

commerce.
Case 5:20-cr-50010-TLB Document1 Filed 01/15/20 Page 4 of 6 PagelD #: 4

9. In furtherance of the scheme to defraud, SUNNY LEIGH HASSELL filled out fill-
in-the-blank prescriptions for J.D. and P.F. using Doctor 2’s information, which was not signed by
Doctor 2, and caused the unsigned, fraudulent prescription to be faxed from a fax machine located
at Doctor 2’s office, which was located in the Western District of Arkansas, Fayetteville Division,
to Pharmacy 1, which was located in Mississippi, said fax constituting a wire communication in

interstate commerce.

10. In furtherance of the scheme to defraud, SUNNY LEIGH HASSELL issued check
number 1257 on her personal bank account in the amount of $319.00 and made payable to T.H.,
and in the subject line wrote, “[Pharmacy 1] [G.H.’s first name],” the purpose of said check being
to reimburse G.H. for co-pays for the compounded medications, which G.H. had been told he/she
did not need to pay.

11. In furtherance of the scheme to defraud, Pharmacy 1 filled the fraudulent
prescriptions, shipped them to the TRICARE beneficiaries, and billed TRICARE. Pharmacy 1
received $1,881,914.08 from TRICARE for fraudulent prescriptions authorized and purportedly

authorized by Doctor 1 and Doctor 2.

12. In furtherance of the scheme to defraud, Brad Duke paid SUNNY LEIGH
HASSELL commissions from Medsurg, Inc. for the sales generated from the fraudulent
prescriptions authorized and purportedly authorized by Doctor 1 and Doctor 2. From on or about
November 4, 2014, to on or about January 22, 2016, Medsurg, Inc. paid SUNNY LEIGH

HASSELL $391,885.84 for sales of Pharmacy 1 products.
Case 5:20-cr-50010-TLB Document1 Filed 01/15/20 Page 5 of 6 PagelD #: 5

COUNTS ONE THROUGH FOUR
13. On or about each of the dates set forth below, in the Western District of Arkansas,
Fayetteville Division, Defendant, SUNNY LEIGH HASSELL, for the purpose of executing the
scheme described above, transmitted and caused to be transmitted by means of wire
communication in interstate commerce the signals and sounds described below for each count,

each transmission constituting a separate count:

 

 

 

 

 

COUNT DATE FAX FROM FAX TO TRICARE
BENEFICIARIES
ONE January 22, 2015 Doctor 2 Pharmacy 1 | P.F. and J.D.
TWO March 11, 2015 Doctor 2 Pharmacy 1 | T.H., J.D., P.F., G.H., C.G.,
A.S., 8.S., E.L., and J.P.
THREE | March 30, 2015 Doctor 2 Pharmacy 1 | MLR.
FOUR June 25, 2015 Doctor 2 Pharmacy 1 | T.H., A.S., J.D., G.H. , E.L.
and M.R.

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1343.
FORFEITURE ALLEGATION

14. The allegations contained in paragraphs 1 through 13 and Counts | through 4 of
this Indictment are hereby re-alleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461 (c).

15. Upon conviction of the offenses in violation of Title 18, United States Code,
Section 1343 set forth in Counts | through 4 of this Indictment, the Defendant, SUNNY LEIGH
HASSELL, shall forfeit to the United States of America, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any property, real or
personal, which constitutes or is derived from proceeds traceable to the offense. The property to

be forfeited includes, but is not limited to a money judgment.
Case 5:20-cr-50010-TLB Document 1

Filed 01/15/20 Page 6 of 6 PagelD #: 6

16. ‘If any of the property described above, as a result of any act or omission of the

Defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code Section 2461(c).

A True Bill.

/s/Grand Jury Foreperson By:

Grand Jury Foreperson

DUANE (DAK) KEES
UNITED STATES ATTORNEY

  

Aaron Jennen

Fort Smith, AR 72901
Phone: (479) 783-5125
Email: Aaron.Jennen@usdoj.gov
